Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 3

 

Dated as of January 22, 2016

 

to

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of October 21, 2014

 

THIS AMENDMENT NO. 3 (“Amendment”) is made as of January 22, 2016 by and among
Ethan Allen Global, Inc. (the “Borrower”), Ethan Allen Interiors Inc.
(“Holdings”), the other Loan Parties signatory hereto, the financial
institutions listed on the signature pages hereof and JPMorgan Chase Bank, N.A.,
as Administrative Agent (in such capacity, the “Administrative Agent”) under
that certain Amended and Restated Credit Agreement dated as of October 21, 2014
by and among the Borrower, Holdings, the other Loan Parties party thereto, the
Lenders and the Administrative Agent (as amended and as may be further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Credit Agreement.

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to certain amendments to the Credit Agreement; and

 

WHEREAS, the Lenders party hereto and the Administrative Agent have agreed to
amend the Credit Agreement on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower,
Holdings, the Lenders party hereto and the Administrative Agent have agreed to
enter into this Amendment.

 

1.     Amendments to Credit Agreement. As of the date of satisfaction of the
conditions precedent set forth in Section 2 below, the Credit Agreement is
hereby amended as follows, which amendments shall be deemed to have taken effect
as of December 30, 2015:

 

(a)     The definition of “Financial Covenant Exemption Period” set forth in
Section 1.01 of the Credit Agreement is hereby restated in its entirety to read
as follows:

 

“Financial Covenant Exemption Period” means the period (a) commencing on any
date following the Term Loan Funding Date on which the aggregate outstanding
principal amount of the Term Loans is less than $17,500,000 and (b) ending on
the first date thereafter, if any, on which the average daily Availability
during the immediately preceding 30 calendar days is less than 15% of the
Aggregate Revolving Commitment.

 

(b)     The definition of “Fixed Charges” set forth in Section 1.01 of the
Credit Agreement is hereby restated in its entirety to read as follows:

 

 
 

--------------------------------------------------------------------------------

 

  

“Fixed Charges” means, with reference to any period, without duplication, cash
Interest Expense, plus cash Rentals, plus prepayments and scheduled principal
payments on Indebtedness made during such period, plus expense for taxes paid in
cash, plus all Restricted Payments paid in cash (including, without limitation
and for the avoidance of doubt, all cash payments on account of share buybacks
or repurchases), plus Capital Lease Obligation payments, plus cash contributions
to any Plan, all calculated for Holdings and its Subsidiaries on a consolidated
basis.

 

2.     Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the condition precedent that the Administrative Agent shall have
received counterparts of this Amendment duly executed by the Borrower, Holdings,
the other Loan Parties party hereto, the Lenders and the Administrative Agent.

 

3.     Representations and Warranties of the Loan Parties. Each Loan Party
hereby represents and warrants as follows:

 

(a)     This Amendment and the Credit Agreement (as amended hereby) constitute
legal, valid and binding obligations of such Loan Party and are enforceable
against such Loan Party in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

(b)     As of the date hereof and giving effect to the terms of this Amendment,
(i) no Default shall have occurred and be continuing and (ii) the
representations and warranties of the Loan Parties set forth in the Credit
Agreement, as amended hereby, are true and correct as of the date hereof.

 

4.     Reference to and Effect on the Credit Agreement.

 

(a)     Upon the effectiveness hereof, each reference to the Credit Agreement in
the Credit Agreement or any other Loan Document shall mean and be a reference to
the Credit Agreement as amended hereby.

 

(b)     Except as specifically amended above, each Loan Document and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

 

(c)     The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement,
the Loan Documents or any other documents, instruments and agreements executed
and/or delivered in connection therewith.

 

5.     Consent and Reaffirmation. Without in any way establishing a course of
dealing by the Administrative Agent or any Lender, each of the undersigned Loan
Parties consents to the Amendment and reaffirms the terms and conditions of the
Credit Agreement, the Security Agreement and any other Loan Document executed by
it (and any and all Liens on the Collateral granted thereunder to the
Administrative Agent for itself and the Secured Parties) and acknowledges and
agrees that the Credit Agreement, the Security Agreement and each and every such
Loan Document executed by the undersigned in connection with the Credit
Agreement remains in full force and effect and is hereby reaffirmed, ratified
and confirmed.

 

6.     Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

 

 
2

--------------------------------------------------------------------------------

 

  

7.     Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

8.     Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.

 

[Signature Pages Follow]

 

 
3

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

 

 

ETHAN ALLEN GLOBAL, INC.,

 

  as the Borrower  

 

 

 

 

 

 

 

 

 

By:

/s/ M. Farooq Kathwari

 

 

Name:

 

 

 

Title:

President, Chairman and CEO

 

          ETHAN ALLEN INTERIORS INC.,                     By: /s/ M. Farooq
Kathwari     Name:       Title President, Chairman and CEO:             ETHAN
ALLEN OPERATIONS, INC                     By: /s/ M. Farooq Kathwari     Name:  
    Title: President, Chairman and CEO             LAKE AVENUE ASSOCIATES, INC.
                    By: /s/ M. Farooq Kathwari     Name:       Title: President,
Chairman and CEO             MANOR HOUSE, INC.                     By: /s/ M.
Farooq Kathwari     Name:       Title: President, Chairman and CEO  

 

 

 

Signature Page to Amendment No. 3

Ethan Allen Global, Inc.

Amended and Restated Credit Agreement dated as of October 21, 2014  

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

ETHAN ALLEN REALTY LLC

 

        By Ethan Allen Operations, Inc., its Sole Member  

 

 

 

 

 

 

 

 

 

By:

/s/ M. Farooq Kathwari

 

 

Name:

 

 

 

Title:

President, Chairman and CEO

 

          ETHAN ALLEN RETAIL, INC.                     By: /s/ M. Farooq
Kathwari     Name:       Title: President, Chairman and CEO  

 

 

 

Signature Page to Amendment No. 3

Ethan Allen Global, Inc.

Amended and Restated Credit Agreement dated as of October 21, 2014  

 

 
 

--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

  as Administrative Agent and individually as a Lender  

 

 

 

 

 

 

 

 

 

By:

    /s/ Donna DiForio

 

 

Name:

Donna DiForio

 

 

Title:

Authorized Officer

 

  

 



 



Signature Page to Amendment No. 3

Ethan Allen Global, Inc.

Amended and Restated Credit Agreement dated as of October 21, 2014  

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

  as a Lender  

 

 

 

 

 

 

 

 

 

By:

    /s/ Charles J. Margiotti III

 

 

 

Charles J. Margiotti III

 

 

 

Senior Vice President

 

 

 



 

Signature Page to Amendment No. 3

Ethan Allen Global, Inc.

Amended and Restated Credit Agreement dated as of October 21, 2014